--------------------------------------------------------------------------------

EXHIBIT 10(a)(6)

 COMPENSATION COMMITTEE OF THE

BOARD OF DIRECTORS OF CLECO CORPORATION

2000 Long-Term Incentive Compensation Plan

Administrative Procedure No. 1

             Whereas, Cleco Corporation, a corporation organized and existing
under the laws of the State of Louisiana (the "Company"), has established the
2000 Long-Term Incentive Compensation Plan, which plan is intended to provide
flexibility to the Company in connection with its compensation practices and to
attract, retain and motivate officers, executives and other key employees
through the grant of nonqualified stock options, incentive stock options,
restricted stock, common stock equivalent units, stock appreciation rights and
other forms of incentive compensation, all as more fully set forth therein (as
amended, the "LTIP;" capitalized terms used but not otherwise defined in this
Administrative Procedure shall have the meanings ascribed to such terms in the
LTIP); and

            Whereas, the default provisions governing the effect of an
Employee's severance of his or her employment with the Company and all
Affiliates prior to the date on which Performance Objectives or other
restrictions imposed on Restricted Stock granted under the LTIP have lapsed is
provided for in Section 8.5, Effect of a Severance of Employment, of the LTIP;
and

            Whereas, Section 8.5 of the LTIP states that the Compensation
Committee of the Company's Board of Directors (the "Committee") may provide for
the effect of such a severance on such Restricted Stock otherwise than as set
forth in subsections 8.5(a), 8.5(b) and the next succeeding paragraph of Section
8.5 (together, the "Existing Procedures");

            Now, Therefore, Be it Resolved, that pursuant to Section 8.5 of the
LTIP and in lieu of the Existing Procedures, the Committee hereby adopts and
approves the following procedures with respect to any severance by an Employee
of his or her employment with the Company and all Affiliates prior to the date
on which Performance Objectives or other restrictions imposed on Restricted
Stock granted under the LTIP have lapsed, which procedures shall apply effective
as of the 2006-2008 Performance Cycle and remain in effect until such time as
the Committee may take other specific action to supplement, rescind or otherwise
modify the same:


1

--------------------------------------------------------------------------------

 

Severance on account of:

If any Restricted Stock held by then-current Participants vests at the
completion of the applicable Performance Cycle:

If no Restricted Stock held by then-current Participants vests at the completion
of the applicable Performance Cycle:

Retirement on or after age 55, death, disability or involuntary severance other
than for cause.

At the completion of the applicable Performance Cycle, restrictions lapse and
Performance Objectives are deemed satisfied as to the number of shares of
Restricted Stock issued with respect to such Performance Cycle determined by
obtaining the product of:  (a) the total number of shares of such Restricted
Stock subject to restriction and/or Performance Objectives, (b) the actual
payout percentage paid to then-current Participants at the completion of the
applicable Performance Cycle and (c) the quotient obtained by dividing (i) the
number of days in the applicable Performance Cycle prior to the severance of the
Employee by (ii) the total number of days in such Performance Cycle.

No restrictions lapse and no Performance Objectives deemed satisfied; Restricted
Stock subject to restrictions or Performance Objectives deemed canceled and
forfeited as of the completion of the applicable Performance Cycle.

Termination prior to age 55, resignation, severance for cause or any other
severance not specified above.

No restrictions lapse; no Performance Objectives deemed satisfied; Restricted
Stock subject to restrictions or Performance Objectives deemed canceled and
forfeited as of the date of severance from employment.

No restrictions lapse and no Performance Objectives deemed satisfied; Restricted
Stock subject to restrictions or Performance Objectives deemed canceled and
forfeited as of the date of severance from employment.

2

--------------------------------------------------------------------------------